Case 3:17-cv-01104-VLB Document 82-154 Filed 05/15/19 Page 1 of 14




            Exhibit 154
      Case 3:17-cv-01104-VLB Document 82-154 Filed 05/15/19 Page 2 of 14
2/15/2019                        David Jackson                             Page: 1

  1                      UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT
  2

  3    * * * * * * * * * * * * * * *
       SUSAN BYRNE,                  )
  4                                  )
                      Plaintiff,     )
  5                                  )        Civil Action No.
            -vs-                     )        3:17-CV-01104 (VLB)
  6                                  )
       YALE UNIVERSITY, INC.,        )
  7                                  )
                      Defendant.     )
  8    * * * * * * * * * * * * * * *

  9

 10

 11

 12

 13                DEPOSITION OF:     DAVID JACKSON

 14                DATE:        FEBRUARY 15, 2019

 15                HELD AT:     MADSEN, PRESTLEY & PARENTEAU, LLC
                                402 Asylum Street
 16                             Hartford, Connecticut 06103

 17

 18

 19             Reporter: Bethany A. Carrier, RMR, CRR, CSR #071

 20

 21

 22

 23
                            CASSIAN REPORTING, LLC
 24                       21 Oak Street - Suite 307
                         Hartford, Connecticut 06106
 25                             (860) 595-7462
                       scheduling@cassianreporting.com

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-154 Filed 05/15/19 Page 3 of 14
2/15/2019                        David Jackson                         Page: 56

  1    issue.    One of the -- I'll say more about that later, but

  2    it says here, quote, big picture.

  3                As we noticed from the other document, we're

  4    talking about filigree, pain-staking research.           The

  5    question of a bigger picture didn't -- was not brought up

  6    before.    Didn't seem to be objectionable.        And now a

  7    rather than valued detailed research, we have negative

  8    opinion of detailed research because now we want the big

  9    picture.

 10                And the question on page 2, What difference has

 11    the presence of Ficino in Spain made?         Well, one would

 12    suggest that a reader of the book could then draw that

 13    conclusion from all of the evidence in the book rather

 14    than make a statement at the beginning that the whole

 15    purpose of the book was to show, quote/unquote, a

 16    difference, whatever that could be.

 17                I find that to be not only vague, but to be kind

 18    of a preparation for a general complaint about the book

 19    that ignores its scholarly method and its potential

 20    importance in the field.

 21                My other overall comment about this, given of

 22    course its true that I thought she should be promoted, but

 23    not more for the intentions than the result of her

 24    scholarship.     I defended what she actually did rather than

 25    what they might have wanted her to do.         So my support for

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-154 Filed 05/15/19 Page 4 of 14
2/15/2019                         David Jackson                             Page: 59

  1    remember any specific comment.        Could have also been

  2    Professor Valis who commented on the deficiency in

  3    writing.     But I have an opposite opinion.       I think that

  4    the book was -- the writing was extremely well done.

  5          Q      And do you recall any discussion on the external

  6    letters at this first meeting?

  7          A      Obviously, there was.      In the minutes it says, I

  8    reviewed the letters individually, noting salient points.

  9    I don't recall what points she brought out, but I do

 10    recall reading the letters and nearly all of them were

 11    extremely positive.       Some were laudatory, over the top

 12    laudatory.     There was a middle range of letters that were

 13    all positive, and some letters quite extensive.              There

 14    was, as I recall, only one letter that had reservations.

 15    And there's only one of the writers who concluded that he

 16    would not recommend her for tenure at Yale.

 17          Q      Other than what we've already discussed, is

 18    there anything else in Exhibit 78, these minutes from the

 19    February 3rd meeting, that are inaccurate?

 20          A      I feel that the way this is written, for

 21    example, The committee members admired her productivity

 22    and archival zeal, but felt that the scholarly,

 23    intellectual focus was unduly narrow.

 24                 Well, that doesn't include me and I'm one of the

 25    four members.      So at least 25 percent disagrees with this

                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-154 Filed 05/15/19 Page 5 of 14
2/15/2019                         David Jackson                           Page: 60

  1    statement of the committee members.

  2                 So I would say that -- I would characterize this

  3    document as being misleading.

  4          Q      Is there anything that you recall from the

  5    discussion that we have not covered already that is

  6    missing in terms of discussion points mentioned that's

  7    missing from Exhibit 78?

  8          A      No.   As I can recall, some of these general

  9    observations concluded this set of letters are not shine.

 10    I don't think those words were actually used.           I think

 11    this seems to be a concentrated version perhaps of

 12    comments.     But since I don't recall any of the

 13    individuals, then I can't really say anything more about

 14    it.

 15                 I see there was a straw vote here at the end.

 16    That also I feel now was not necessary and perhaps not

 17    even appropriate on the basis of what was a preliminary

 18    discussion.     But there it is.

 19          Q      Why would the straw vote be inappropriate at

 20    this first meeting?

 21          A      Well, this is a very small group.       So when you

 22    present -- I suppose the idea is arguments will be

 23    presented to the full group when it comes down for an

 24    actual vote that would be based on some of these.            But

 25    this is in a way so general that I wouldn't consider it to

                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-154 Filed 05/15/19 Page 6 of 14
2/15/2019                         David Jackson                        Page: 61

  1    be the basis of argumentation.        It's really just sort of

  2    reactionary or general opinion, particularly when it comes

  3    to something done to the difference between pain-staking,

  4    careful work and work that's going to, quote, make a

  5    difference or show a big picture.          It's very vague

  6    categories on which to base an important and influential

  7    committee vote like that as if it were a recommendation.

  8                 Obviously, I disagreed with the vote, so my

  9    characterization of it is more doubtful.          But there's -- I

 10    don't think there was any obligation for this committee to

 11    take a preliminary vote.

 12          Q      And it looks like Jack Dovidio, Professor

 13    Adorno, and RGE were not present for --

 14          A      Not present, no.

 15          Q      And after this initial meeting on February 3rd,

 16    there was another meeting subsequently where there's an

 17    actual vote taken --

 18          A      Yes.

 19          Q      -- on Professor --

 20          A      That would be the meeting.       Right.

 21          Q      Let me show you Exhibit -- let's mark this as

 22    Exhibit 79.

 23                        (Plaintiff's Exhibit 79, Notes

 24          from tenure deliberation:       Marked for

 25          identification.)

                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-154 Filed 05/15/19 Page 7 of 14
2/15/2019                         David Jackson                            Page: 64

  1    even commented on the letters by citing adjectives he had

  2    read, but he did not quote any of the letters.           David was

  3    working from half a sheet of paper.         There's a similar

  4    comment in the following document.         My notepad, right?

  5    And also working from -- I didn't have to have a long

  6    sheet of paper with a text prepared in order to

  7    participate and make comments in the meeting.

  8                 The blow-by-blow refutation of both her books

  9    and the letters seems to be overblown here and overstated.

 10                 One of the things that surprised me about this

 11    meeting was that RGE and Professor Adorno came in with

 12    several pages of single-spaced text to be read.              Very

 13    devastating negative evaluation, somewhat in these terms,

 14    but in an opening statement.        And Professor Valis then

 15    said that she had 13 pages of notes that she wouldn't

 16    bother to present but all on negative observations.

 17                 That's not a way that one begins a meeting for a

 18    discussion and analysis.       That's one way to present a fait

 19    accompli, an intimidation.        And that simply, to my mind,

 20    is substantiated by the kind of comments I'm reading in

 21    this document.

 22          Q      Now, on the first page of Exhibit 79 that we're

 23    going through, towards the bottom there's a paragraph that

 24    starts, Jack asks if the letters were considered and the

 25    answer was a resounding, collective yes.

                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-154 Filed 05/15/19 Page 8 of 14
2/15/2019                         David Jackson                        Page: 65

  1                 Is that accurate?

  2          A      It seems to me the words "resounding" and

  3    "collective" seem overblown to me.         There's no reason to

  4    put those adjectives there, except to emphasize the

  5    difference that this document is trying to bring out

  6    between a virtuous set of opinions and a negative set.

  7                 It's very easy to see how Anibal and me are

  8    being characterized as opposed to the rest of the

  9    evaluators here.

 10          Q      I just want to make sure was that actually

 11    accurate, though, that the letters had been considered --

 12    previously considered, this statement?

 13          A      Considered.    Well, again, depends on what you

 14    mean considered.      In the previous meeting we read that

 15    Noël said that she went through them, and then in one of

 16    these documents it says that Rolena presented them.

 17                 So I would say the letters were presented.         They

 18    were certainly considered by those two colleagues.           But I

 19    think, again, that's part of why we characterize this as a

 20    misleading comment.

 21          Q      But not considered by the whole of the

 22    committee?

 23          A      Well, as I said, Noël just says, They're on the

 24    server.     You're supposed to go and read them.        Well, if

 25    that's consideration.       But consideration is, again, a

                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-154 Filed 05/15/19 Page 9 of 14
2/15/2019                         David Jackson                        Page: 68

  1    find a jugular point, right, and bring the whole thing to

  2    a negative conclusion.

  3          Q      Would it be fair to describe these criticisms as

  4    hyper scrutiny of criticisms -- and criticisms not

  5    previously expressed --

  6                       MR. SALAZAR-AUSTIN:     Objection.

  7    BY MS. HOWARD:

  8          Q      -- to Professor Byrne?

  9                       MR. SALAZAR-AUSTIN:     Objection.

 10                       THE WITNESS:    My opinion would be

 11          yes.

 12    BY MS. HOWARD:

 13          Q      So moving on to Exhibit 80.      These appear to be

 14    notes by Professor Valis.        And I believe you testified

 15    earlier that you had not seen -- previously seen Exhibit

 16    80?

 17          A      No.

 18          Q      Okay.   If you'd like to take a moment to review

 19    Exhibit 80 again.      Please let me know.

 20          A      Sure.   All right.

 21          Q      So now that you've had a chance to look at

 22    Exhibit 80, why don't we start with -- you haven't seen --

 23    strike that.

 24                 Have you ever seen Exhibit 80 before?

 25          A      Not that I remember.     I don't believe so.

                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-154 Filed 05/15/19 Page 10 of 14
2/15/2019                          David Jackson                        Page: 72

  1                  In a sentence on the bottom of page 3 she

  2     repeats, There is very little real literary analysis

  3     either.

  4                  That, to me, is a telling point.       They don't say

  5     what they consider.       What would be real literary analysis?

  6     So is this what -- what kind of literary analysis is this

  7     if they don't consider it real?

  8                  The keywords that come up later seem to be --

  9     they seem to be looking for things that are going to make

 10     a vital difference, contribution, change in the field.

 11     And certainly that's a valid criterion as well, as long as

 12     it's made apparent from the beginning that it's an

 13     essential criterion.       But to be a sudden basis of a whole

 14     value judgment at the end when it wasn't included as a

 15     criterion in the other promotion event, or even as far as

 16     I can see in the evaluation of her work while at Yale,

 17     seems to be raising an unexpected objection at the last

 18     minute.

 19           Q      So in terms of the conversations and meetings

 20     that you were a part of regarding promotion or evaluating

 21     Sue Byrne's progression as a tenure-track employee, up to

 22     this 2016 meeting, were there any discussions on assessing

 23     Professor Byrne on the criterion whether she would make a

 24     vital difference, contribution, or change in her field?

 25                        MR. SALAZAR-AUSTIN:     Objection.

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-154 Filed 05/15/19 Page 11 of 14
2/15/2019                          David Jackson                        Page: 73

  1                        THE WITNESS:    I never heard any.

  2           This is a lot more detailed than what happened

  3           at the Paulo Moreira evaluation meeting, which

  4           was, I suppose, the first one our department

  5           ever had for promotion to tenure, which was

  6           also negative.

  7     BY MS. HOWARD:

  8           Q      When you say it was more detailed, can you

  9     explain?

 10           A      Well, I think they voted against Paulo without

 11     really giving any reasons at all, which is their perfect

 12     right to do.      And it made me feel that in order to make

 13     sure they would get the result they wanted, they came

 14     prepared this time.

 15           Q      Now, earlier you testified that Professor

 16     Echevarría, so RGE, that his comments at the February 9th

 17     meeting were the closest to substantive comments that you

 18     could find.     Are there any comments you can point out in

 19     Exhibit 80 that would be what you consider substantive

 20     comments?

 21                        MR. SALAZAR-AUSTIN:     Objection.

 22                        THE WITNESS:    There are some that

 23           are between general and substantive.         The lack

 24           of critical insight is, of course, his

 25           evaluation.     If it contains clichés and

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-154 Filed 05/15/19 Page 12 of 14
2/15/2019                          David Jackson                        Page: 79

  1     of this paragraph says -- which is referring to Professor

  2     Bloch -- states, Adding that he judged there to be three

  3     and a half negative letters out of eight.

  4           A      Here it is.    Yes.

  5           Q      Is that something that you found -- is that

  6     something that Professor Bloch stated?

  7           A      It may be.    I don't recall.

  8           Q      Do you recall that there was any disagreement

  9     about how -- about the tone of the letters, whether the

 10     letters were negative or positive?

 11           A      I recall that there was -- how shall I say? --

 12     more assents on the other members of the committee that

 13     the letters were more negative than I thought they were.

 14     I thought there was only really one negative letter.           I

 15     think that there was a lot of reading between the lines.

 16     And this is, to some extent, understandable in academic

 17     letters because it's such a commonplace; it's almost

 18     impossible to write a sincere, positive letter of

 19     recommendation.      So I thought my colleagues were trying to

 20     read between the lines to find negative implications when,

 21     in my opinion, they weren't there.

 22           Q      So I'm trying to do this in the most streamlined

 23     possible way.      I think what we'll do is I'll mark all of

 24     the external letters and then we'll take a five-minute

 25     break, five-, ten-minute break for you to review all the

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-154 Filed 05/15/19 Page 13 of 14
2/15/2019                          David Jackson                      Page: 112

  1           and broad even, nature of her work.

  2                        I think Bruce Burningham is a Yale

  3           Ph.D. if I'm not mistaken.        I may be wrong.

  4                        MS. HOWARD:    Let's take a

  5           five-minute break.

  6                        (Recess: 2:08 p.m. to 2:16 p.m.)

  7     BY MS. HOWARD:

  8           Q      So Professor Jackson, we're back on the record.

  9     I'll just remind you again that you're still subject to

 10     the oath that you took earlier.

 11           A      Right.

 12           Q      So before the February 3rd meeting, did you have

 13     any conversations with anyone about Sue Byrne's tenure

 14     application?

 15           A      There was one moment when RGE came to my office

 16     and just popped his head in and said, There's been a

 17     negative letter.      But I didn't have any discussion with

 18     anyone about it.

 19           Q      Was RGE happy or --

 20           A      I couldn't say.

 21           Q      And then in between the February 3rd and

 22     February 9th meeting, did you have any conversations with

 23     anybody about Sue Byrne's tenure application?

 24           A      I don't recall that period, but it's quite

 25     possible I would have exchanged a few words with Professor

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-154 Filed 05/15/19 Page 14 of 14
2/15/2019                         David Jackson                       Page: 123

  1     STATE OF CONNECTICUT

  2           I, Bethany A. Carrier, RMR, CRR, CSR #071, a Notary

  3     Public, duly commissioned and qualified in and for the

  4     State of Connecticut, do hereby certify that pursuant to

  5     Notice, there came before me on the 15th of February,

  6     2019, the following-named person, to wit:         DAVID JACKSON,

  7     who was by me duly sworn to testify to the truth and

  8     nothing but the truth; that he was thereupon carefully

  9     examined upon his oath and his examination reduced to

 10     writing under my supervision; that this deposition is a

 11     true record of the testimony given by the witness.

 12           I further certify that I am neither attorney nor

 13     counsel for nor related to nor employed by any of the

 14     parties to the action in which this deposition is taken,

 15     and further that I am not a relative or employee of any

 16     attorney or counsel employed by the parties hereto, or

 17     financially interested in this action.

 18           IN WITNESS THEREOF, I have hereunto set my hand

 19     this 28th day of February, 2019.

 20

 21

 22                        ________________________________________
                            Bethany A. Carrier, RMR, CRR, LSR #071
 23                                         Notary Public

 24     My Commission Expires:
        October 31, 2023
 25

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
